PER CURIAM.
Finding that the husband’s Complaint to Set Aside the Property Settlement Agreement, Dissolution of Marriage Proceedings, Final Judgment Entered Therein and for Annulment of the Marriage was totally meritless, we hold that the trial court erred in failing to award the wife reasonable attorney’s fees for defending the action. Jaffee v. Jaffee, 394 So.2d 443 (Fla. 3d DCA 1981). Accordingly, we reverse and remand for a determination of reasonable attorney’s fees and costs.
Reversed and remanded.